IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00326-CR

RAFE A. GOODMAN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                             From the County Court
                             Navarro County, Texas
                              Trial Court No. 72713


                         MEMORANDUM OPINION


      The jury convicted Rafe Goodman of the offense of driving while intoxicated.

The trial court assessed punishment at six months confinement and a $2000 fine. The

trial court suspended imposition of the confinement portion of the sentence and placed

Goodman on community supervision for 24 months and required Goodman to serve 3

days in jail as a condition of community supervision. We affirm as modified.
       Goodman’s appointed counsel filed an Anders brief asserting that she has

diligently reviewed the appellate record and that, in her opinion, the appeal is frivolous.

See Anders v. California, 386 U.S. 738 (1967). Counsel informed Goodman of his right to

submit a response on his own behalf. Goodman did not file a response. Counsel's brief

evidences a professional evaluation of the record for error, and we conclude that

counsel performed the duties required of appointed counsel. See Anders v. California,
386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In re

Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

       Goodman’s counsel notes that the judgment contains a clerical error. The record

reflects that the trial court orally announced that Goodman was sentenced to 6 months

confinement with imposition of the sentence suspended for 24 months. The trial court

stated that Goodman was to serve 3 days in jail as a condition of community

supervision. The written order reflects a sentence of 3 days confinement suspended for

24 months. The written order also reflects that Goodman must serve 3 days as a

condition of community supervision. Goodman’s counsel asks this Court to modify the

judgment to reflect the accurate sentence as pronounced orally by the trial court. In an

appeal where counsel has filed an Anders brief, we are not required to abate the appeal

for appointment of new counsel if the judgment may be reformed. Ferguson v. State, 435
S.W.3d 291, 295 (Tex. App. —Waco 2014, no pet.).           Accordingly, we modify the




Goodman v. State                                                                     Page 2
judgment to reflect a sentence of 6 months confinement and a $2000 fine with

imposition of the confinement suspended for 24 months.

        Having modified the judgment, we turn to our independent review of the

proceedings. In reviewing an Anders appeal, we must, "after a full examination of all

the proceedings, ... decide whether the case is wholly frivolous." See Anders v. California,

386 U.S. at; accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An

appeal is "wholly frivolous" or "without merit" when it "lacks any basis in law or fact."

McCoy v. Court of Appeals, 486 U.S. 429, 439 n. 10 (1988). After a review of the entire

record in this appeal, we determine the appeal to be wholly frivolous. See Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the trial

court's judgment as modified.

        Counsel's request that she be allowed to withdraw from representation of

Goodman is granted.       Additionally, counsel must send Goodman a copy of our

decision, notify Goodman of his right to file a pro se petition for discretionary review,

and send this Court a letter certifying counsel's compliance with Texas Rule of

Appellate Procedure 48.4. TEX.R.APP.P. 48.4; see also In re Schulman, 252 S.W.3d at 409

n.22.




                                                 JOHN E. NEILL
                                                 Justice



Goodman v. State                                                                      Page 3
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed; motion granted
Opinion delivered and filed June 26, 2019
Do not publish
[CR25]




Goodman v. State                            Page 4